Citation Nr: 1740301	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-45 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, PTSD, coronary artery disease, sciatic nerve peripheral neuropathy of the bilateral lower extremities, and femoral nerve peripheral neuropathy of the bilateral lower extremities, and medications for these service-connected disabilities.  

3.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected diabetes mellitus, PTSD, sciatic nerve peripheral neuropathy of the bilateral lower extremities, and femoral nerve peripheral neuropathy of the bilateral lower extremities, and medications for these service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida: an October 2009 rating decision granting service connection for PTSD and assigning a 50 percent rating, effective April 27, 2009; and an August 2010 rating decision denying service connection for erectile dysfunction, GERD, and IBS.  

These matters were previously before the Board in September 2015 and July 2016, when they were remanded for additional development.  

In addition to the instant claims, the matters on appeal originally included entitlement to service connection for coronary artery disease.  In an October 2015 rating decision, the RO granted service connection for coronary artery disease associated with herbicide exposure, which constitutes a full grant of that issue; therefore, it no longer remains on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records but otherwise contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

REMAND

For the Veteran's claim of entitlement to an increased initial disability rating for PTSD, remand is required to obtain private medical records.  VA is required to make reasonable efforts to obtain all relevant records, including private records and state government records like these, which the Veteran adequately identifies and authorizes VA to obtain. 3 8 U.S.C.A. § 5103A (b) (West 2014); 38 C.F.R. 
§ 3.159(c)(1) (2016).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159 (c)(1).  In June 2017, VA received a March 2017 assessment from a licensed clinical social worker.  In a corresponding statement, the Veteran reported he had seen this provider for his PTSD since March 2016.  No such private records are present in the VBMS file.  These records are relevant to the assessment of the severity of the Veteran's PTSD.  These records must be attempted to be obtained upon remand.  

Regarding the claim of entitlement to service connection for a gastrointestinal disorder, remand is required to obtain an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  Although the medical opinion adequately addressed the secondary theory of entitlement, it did not adequately address the direct theory of entitlement as it did not fully address the Veteran's lay statements regarding symptoms.  

A January 2016 opinion was obtained.  The examiner rendered diagnoses of hiatal hernia/GERD/gastritis, IBS, and colonic polyps.  For GERD/hiatal hernia/gastritis and IBS, the examiner opined that they were not caused by or the result of service due to normal upper gastrointestinal series in 1967 and 1968 and because the Veteran was not diagnosed with either condition until the 1980s.  This opinion does not account for the Veteran's statements made in the June 2010 VA examination, that he first had GERD symptoms in 1974, and IBS in the mid-1970s.  That, coupled with his history of indigestion in his August 1971 separation examination, presents a seeming consistent history of complaints pertaining to the digestive system during and shortly after service.  The failure to address this reported history was not addressed in the January 2016 opinion renders the opinion inadequate for adjudication purposes.  

Regarding the claim of entitlement to service connection for erectile dysfunction, remand is required to obtain an adequate VA examination.  See Barr, 21 Vet. App. at 311.  Although the medical opinion adequately addressed most of the secondary theory of entitlement, it did not address the secondary theory of entitlement as related to the service-connected coronary artery disease.  On remand, such an opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.   Particularly, records from the medical practitioner, K.Y-D., must be requested. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, arrange for a qualified medical examiner to provide an opinion regarding the etiology of the Veteran's diagnosed gastrointestinal disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal disorders (GERD, IBS, colonic polyps, and hiatal hernia) were caused or aggravated by the Veteran's military service.  

The examiner must specifically address the following:  1) the Veteran's statements that he had these disorders or symptoms thereof as early as the mid-1970s and that the conditions were chronic; 2) the Veteran's complaints at his August 1971 separation examination that he had a history of indigestion; 3) the 2010 VA examination report; 4) the 2016 VA examination report; and 5) the 1967 and 1968 UGI series.

4.  After any additional records are associated with the claims file, arrange for a qualified medical examiner to provide an opinion regarding the etiology of the Veteran's erectile dysfunction.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected coronary artery disease caused or aggravated the Veteran's erectile dysfunction.  

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals





